Case: 2:19-cv-00018-WOB-EBA Doc #: 62 Filed: 08/31/20 Page: 1 of 2 - Page ID#: 877



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00018 (WOB-CJS)


 TIMOTHY RAY LITTLE                                           PLAINTIFF

 VS.                                ORDER

 TERRY CARL, ET AL.                                           DEFENDANT


       This    matter    is   before    the   Court    on   the   Report    and

 Recommendation of the United States Magistrate Judge (Doc. 61) and

 no objections having been filed, and the Court being sufficiently

 advised,

       IT IS ORDERED that the above Report and Recommendation (Doc.

 44) be, and is hereby, ADOPTED, and that defendants’ motion for

 summary judgment (Doc. 49) be, and is hereby, GRANTED.1 A separate

 judgment shall enter concurrently herewith.


 1 The Court does not adopt the reasoning of Section II. A of the
 Report and Recommendation (“Official Capacity Claims”) inasmuch as
 it states, incorrectly, that Kenton County (which would be the
 construed official capacity defendant) is a state agency not
 subject to suit under 42 U.S.C. § 1983. See Mt. Healthy City Sch.
 Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977) (“The bar of
 the Eleventh Amendment to suit in Federal courts extends to States
 and state officials in appropriate circumstances ... but does not
 extend to counties and similar municipal corporations.”). See also
 Meirs v. Ottawa Cnty., No. 18-2341, 2020 WL 3956857, at *4 (6th
 Cir. July 13, 2020) (“Local governing bodies, like municipalities
 and counties, may be sued for constitutional violations that are
 the result of “a policy statement, ordinance, regulation, or
Case: 2:19-cv-00018-WOB-EBA Doc #: 62 Filed: 08/31/20 Page: 2 of 2 - Page ID#: 878



       This 31st day of August 2020.




 decision officially adopted and promulgated by that body's
 officers.” (citing Monell v. Dep’t of Social Services of the City
 of New York, 436 U.S. 658, 690 (1978) (suit against County for
 death of inmate in jail).

 However, while Kenton County is subject to suit under § 1983,
 summary judgment in its favor is nonetheless appropriate because
 the record does not support an official capacity claim under Monell
 as a matter of law.
